Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claim(s) 21-40 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
determining lexical features of the electronic content by analyzing language of the electronic content; 
determining at least one topic of the electronic content based on the lexical features of the electronic content; 
generating at least one content graph representing the at least one topic of the electronic content and a popularity of the electronic content; 
generating an interest graph for other users, the interest graph for the user, the interest graph including one or more attachment levels of the user for one or more topics, the one or more attachment levels based on the user’s actions when browsing one or more websites;
determining future interests of the user based on comparing a velocity and an acceleration for each of the one or more topics on the interest graph for the velocity calculated by finding an attachment difference between the attachment level at a first time and the attachment level at a second time and dividing the attachment difference by a time difference, the time difference being the difference between the first time of the attachment level and the second time of the attachment level, the acceleration calculated by determining a rate of change of the velocity;
computing an interest score for each future interest based on the comparing the content graph and the future interests of the user;
This is an abstract idea because it is a certain method of organizing activity because it involves managing personal behavior or relationships or interactions between people (including social activities).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
receiving, over a network, electronic content, the electronic content comprising information about a user’s actions when browsing one or more websites;
receiving data over a network
a processor of an interest module;
a server;
an electronic device;
determining, accessing, transmitting, and generating by a processor;
transmitting, by the processor, over the network, the generated personalized content for display on an electronic device by the user;
generating, by a processor of a personalized module, personalized content including order ranked hyperlinks for the user, the other ranking based on the interest scores for each future interest;
a data storage device (claim 40);
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-30 are directed to the abstract idea itself, and even if they constituted additional limitations, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
receiving, over a network, electronic content, the electronic content comprising information about a user’s actions when browsing one or more websites;
receiving data over a network
a processor of an interest module;
a server;
an electronic device;
determining, accessing, transmitting, and generating by a processor;
transmitting, by the processor, over the network, the generated personalized content for display on an electronic device by the user;
generating, by a processor of a personalized module, personalized content including order ranked hyperlinks for the user, the other ranking based on the interest scores for each future interest;
a data storage device (claim 40);
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
	

Response to Arguments
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closest prior art of record is Zamir (US 2005/0240580) and Nivers (US 2004/0141003) and the closest non-patent literature of record is Reference U (see PTO-892).
The applicant respectfully argues on pages 14-15 that the claims improve the technical field of presenting content to a user because the invention “tailor[s] content that is curated to the user’s interests”. The examiner respectfully disagrees that this is a technical field or an improvement. Further, the additional elements such as “transmitting, by the processor, over the network, the generated personalized content” and “generating, by a process of a personalized module, personalized content”, do not improve a technical field.
For these reasons, the applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625